Citation Nr: 9915625	
Decision Date: 06/04/99    Archive Date: 06/15/99

DOCKET NO.  99-00 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a head injury.  



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from March 1942 to 
February 1946.  

Service connection was denied for residuals of a head injury 
by a February 1946 rating decision, which became final after 
the appellant failed to file a notice of disagreement within 
one year after the VA sent him notification of the decision 
in March 1946.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) New Orleans, Louisiana, Regional Office (RO).  


FINDINGS OF FACT

1.  An February 1946 rating decision denied service 
connection for residuals of a head injury, and that decision 
became final when the appellant did not timely file an appeal 
from the decision after receiving notification thereof in 
March 1946.  

2.  The appellant has submitted significant evidence that 
must be considered in order to fairly decide the merits of 
the claim of entitlement to service connection for residuals 
of a head injury.  

3.  There is no competent evidence of a nexus between the 
appellant's current foreign body in the right cheek and 
inservice disease or injury.  


CONCLUSIONS OF LAW

1.  The evidence received by VA since the February 1946 
rating decision is new and material, and the claim for 
service connection for residuals of a head injury is 
reopened.  38 U.S.C.A. §§ 1110, 5108, 7105(c) (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a) (1998).  

2. The appellant has not submitted a well-grounded claim for 
service connection for residuals of a head injury.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303(d) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that a picture taken of him in a 
hospital bed during service shows that he sustained a head 
wound at the time he sustained a shell fragment wound to his 
right arm in service, which left him with a metal fragment in 
his right cheek that may well have caused his dementia.  His 
claim for service connection for residuals of a head injury 
was previously denied by a February 1946 rating decision that 
became final when he did not file a timely appeal of the 
decision after receiving notification thereof in March 1946.  
Except as otherwise provided, when a claim becomes final 
after an unappealed rating decision, the claim may not be 
thereafter reopened.  Should new and material evidence be 
presented or secured with respect to a claim that has been 
disallowed, the claim shall be reopened and reviewed as to 
all of the evidence of record.  38 U.S.C.A. §§ 5108, 7105(c); 
38 C.F.R. §§ 3.104(a), 20.302(a).  

In Elkins v. West, 12 Vet. App. 209 (1999) (en banc), the 
United States Court of Veterans Appeals (Court) held that the 
two-step process set out in Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991), for reopening claims became a three-step 
process under the holding by United States Court of Appeals 
for the Federal Circuit (Federal Circuit) in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998):  the Secretary must first 
determine whether new and material evidence has been 
presented, which under 38 C.F.R. § 3.156(a) means evidence 
not previously submitted to agency decision makers which 
satisfies the following requirements: it bears directly and 
substantially upon the specific matter under consideration; 
it is neither cumulative nor redundant; and, by itself or in 
connection with evidence previously assembled, it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim; second, if new and material 
evidence has been presented, immediately upon reopening the 
Secretary must determine whether, based upon all the evidence 
and presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, the Secretary must reopen the claim 
and "evaluate the merits of the veteran's claim in light of 
all the evidence, both old and new" after ensuring the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999) (en banc).  For the 
limited purpose of determining whether to reopen a claim, the 
Board must accept the new evidence as credible and entitled 
to full weight.  Justus v. Principi, 3 Vet. App. 510 (1992).  

In determining whether new and material evidence has been 
submitted, the Board must review all of the evidence 
submitted since the last final denial of a claim.  Evans v. 
Brown, 9 Vet. App 273 (1996).  In this case, the appellant's 
claim for service connection for residuals of a head injury 
was last finally denied by the February 1946 rating decision.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
military service.  38 U.S.C.A. § 1110.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

The evidence of record at the time of the February 1946  
rating decision included the appellant's service medical 
records, which did not show any complaint or finding of a 
head injury.  Service connection was denied for residuals of 
a head injury by the February 1946 rating decision on the 
basis that the evidence did not show that the appellant had 
residuals of a head injury.  

The evidence submitted since the February 1946 rating 
decision includes a photocopy of a picture submitted by the 
appellant which shows him lying in a hospital bed with his 
right arm immobilized, and a report of a VA medical 
examination performed in March 1997 to evaluate a discolored 
area near the appellant's right orbit.  The appellant 
contends that the picture shows evidence of a head injury.  
The physician who performed the March 1997 examination noted 
a subcutaneous loose metal fragment- platelike, not fixed, in 
the appellant's right cheek, and he opined that there was a 
possibility that it was a fragment high in soluble lead and 
that the lead might be the cause of the appellant's dementia.  
Because the appellant's initial claim for service connection 
for residuals of a head injury was denied in February 1946 on 
the basis that residuals of a head injury were not shown, the 
Board finds that this evidence submitted since then is 
significant and must be considered in order to fairly decide 
the merits of the appellant's current claim for service 
connection for residuals of a head injury.  The evidence is 
new because it demonstrates the presence of a metal fragment 
in the appellant's right cheek, and it is material because it 
raises the question of whether such fragment is the residuals 
of an inservice head injury .  Accordingly, the Board reopens 
the claim for service connection for residuals of a head 
injury on the basis that the appellant has submitted new and 
material evidence.  38 U.S.C.A. §§ 5107, 5108, 7105(c); 
38 C.F.R. § 3.156.  

Because the Board has determined that the appellant's claim 
for service connection for residuals of a head injury is 
reopened, it must be reviewed under the second element of 
Winters, which is whether the claim is well grounded.  
Reviewing the claims file, the Board finds that the 
appellant's contentions and evidence submissions have been 
focused on the merits of his claim for service connection for 
residuals of a head injury.  Therefore, we do not believe he 
will be prejudiced by our deciding the claim on the merits at 
this time.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

The Board has carefully reviewed the evidence of record to 
determine if there is a well-grounded claim for service 
connection for residuals of a head injury.  The first element 
required to show a well-grounded claim is met because the 
March 1997 VA examination revealed a subcutaneous loose metal 
fragment in the appellant's right cheek.  The second element 
required for a well-grounded claim is also met because the 
appellant has stated that he sustained a shrapnel wound to 
his head in service.  

However, the third element for a well-grounded claim under 
Caluza is not met because the appellant has failed to show 
the required nexus between any current disorder related to a 
head injury inservice including his the metal fragment in the 
right cheek and any injury or disease in service.  There is 
no medical evidence establishing a link between the current 
metal fragment in the right cheek and the appellant's active 
military service.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); Franko v. Brown, 4 Vet. App. 502, 505 
(1993).  It should also be noted that it has currently been 
shown that the veteran has some type of metal fragment in his 
right cheek but the submitted photo gives no indication of 
any wound in the cheek area.  In fact, the picture was 
annotated to indicate that the wound was in the back of the 
head.

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although statements regarding the veteran's 
claimed residuals of a head injury have been presented, the 
record does not show that a medical professional, with the 
training and expertise to provide clinical findings regarding 
any etiological relationship of the metal fragment in his 
right cheek to service have been submitted.  Consequently, 
the lay statements, while credible with regard to his 
subjective complaints and history, are not competent evidence 
for the purpose of showing a nexus between current complaints 
and service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Based upon the foregoing, the Board concludes that the 
appellant has failed to meet his initial burden of presenting 
evidence that his claim of entitlement to service connection 
for residuals of a head injury is plausible or otherwise well 
grounded.  Therefore, it must be denied.  

Where the veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992).  However, in the limited 
circumstances where a claim for benefits is incomplete, and 
references other known and existing evidence, VA is obliged 
under 38 U.S.C.A. § 5103(a) to advise the claimant of the 
evidence needed to complete his application, and this duty 
must be based on the facts of each case.  See Robinette v. 
Brown, 8 Vet. App. 69, 80 (1995).  In this case, the RO 
substantially complied with this obligation in a July 1998 
statement of the case.  Unlike the situation in Robinette, 
the appellant has not put VA on notice of the existence of 
any specific evidence that, if submitted, could make this 
claim well grounded.  

Although the RO did not specifically state that it denied the 
appellant's claim for service connection for residuals of a 
head injury on the basis that it was not well grounded, the 
Board concludes that this error was not prejudicial to him.  
See Edenfield v. Brown, 8 Vet. App. 384 (1995).  


ORDER

The claim for service connection for residuals of a head 
injury is denied.  



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

